 



 

Ohr Pharmaceutical, Inc. 8-K [ohr-8k_010219.htm]

Exhibit 10.1

 

RETENTION BONUS AGREEMENT

 

THIS RETENTION BONUS AGREEMENT (this “Agreement”) is made and entered into by
and between Ohr Pharmaceutical, Inc. (the “Company”) and Jason Slakter
(“Employee”), effective as of this 2nd day of January, 2019 (the “Effective
Date”).

 

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger
and Reorganization, dated as of January 2, 2019, with Ohr Acquisition Corp., a
Delaware corporation and a wholly-owned subsidiary of the Company (“Merger
Sub”), and NeuBase Therapeutics, Inc., a Delaware corporation (“NeuBase”),
pursuant to which NeuBase will merge with and into Merger Sub, and following the
merger, NeuBase will be a wholly-owned subsidiary of the Company (the
“Transaction”); and

 

WHEREAS, Employee’s expertise regarding the Company is deemed critical to the
success of the closing of the Transaction; and

 

WHEREAS the Company is offering Employee a retention bonus (the “Bonus”) if
Employee remains with the Company through the closing of the Transaction.

 

NOW THEREFORE, in consideration of the promises and the agreements of the
parties set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.          Definition. For the purposes of this Agreement, termination “for
Cause” shall be defined as a termination by the Company of the employment of
Employee occasioned by (i) the failure by Employee to cure a willful breach of a
material duty imposed on Employee under this Agreement within thirty (30) days
after written notice thereof by the Company or the continuation by Employee
after written notice by the Company of a willful neglect of a duty imposed on
Employee under this Agreement, (ii) Employee’s conviction of (or plea of guilty
or nolo contendere to) a misdemeanor which constitutes a crime of moral
turpitude and, in the good faith opinion of the Committee, materially damages
the Company or to any subsidiary or affiliate of the Company, (iii) Employee’s
conviction of (or plea of guilty or nolo contendere to) a felony (including,
without limitation, any felony constituting a crime of moral turpitude), (iv)
any act of gross negligence or corporate waste by Employee that adversely
affects the Company, (v) the commission of any intentional tort by Employee
against the Company causing loss, damages or harm to the Company, (vi) the
misappropriation of proprietary information or confidential information, or
(vii) any breach of the Proprietary Information and Inventions Agreement, dated
August 7, 2015, between the Company and Employee. In the event of termination by
the Company “for Cause,” all salary, benefits and other payments shall cease at
the time of termination, and the Company shall have no further obligations to
Employee.

 



1

 

 

2.           Eligibility for Bonus. Subject to the terms and conditions of this
Agreement, the Company shall pay Employee the Bonus described in Section 3,
below, if either:

 

a.Employee remains employed by the Company in his current position from the
Effective Date of this Agreement through and including the closing date of the
Transaction; or

 

b.Employee is involuntarily separated from service without Cause by the Company
prior to the closing date of the Transaction.

 

If Employee voluntarily separates from service with the Company for any reason
prior to the closing of the Transaction, Employee will not receive any part of
the Bonus and the Company shall have no further obligation to Employee under
this Agreement.

 

3.           Payment of Bonus. In the event Employee satisfies the requirements
of Section 2, above, Employee shall be entitled to receive a Bonus of
Seventy-Five Thousand Dollars ($75,000.00), less all required taxes and
withholdings. The Bonus shall be paid in a single lump sum (less all required
taxes and withholdings) on the closing date of the Transaction.

 

4.           Assignability. This Agreement is assignable by the Company in whole
or in part to any subsidiaries, affiliates, or successors to the Company,
whether by merger, consolidation, sale of stock, sale of assets or otherwise.
This Agreement is not assignable or transferable by Employee.

 

5.           Amendment; Modification; Termination. This Agreement may not be
terminated or any provision of this Agreement amended, modified, altered, or
waived except in writing signed by Employee and the Company, which writing shall
specifically reference this Agreement and the provision which the parties intend
to waive or modify.

 

6.           No Effect on Other Arrangements. It is expressly understood and
agreed that the Bonus paid in accordance with this Agreement is in addition to
any other benefits or compensation for which Employee may be eligible, whether
funded or unfunded, by reason of Employee’s employment with the Company.

 

7.           No Guarantee of Employment. No provision of this Agreement shall be
construed to affect in any manner the existing right of the Company to suspend,
terminate, alter, or modify (whether or not for Cause) the employment
relationship of Employee and the Company at any time.

 

8.           Governing Law. This Agreement, and all its rights under it, shall
be governed by and construed in accordance with the laws of the State of New
York without giving effect to principles of conflicts of laws.

 

9.           Consent to Jurisdiction. Employee consents, and waives any
objection, to personal jurisdiction and venue in the federal and state courts in
New York, New York in any action by the Company to enforce this Agreement.

 


2

 

 

10.        409A. The parties agree that this Agreement is intended to be exempt
from the provisions of Internal Revenue Code Section 409A as a “short-term
deferral,” as described in Treasury Regulation Section 1.409A-1(b)(4) and that
the terms and provisions of this Agreement shall be construed and interpreted
consistent with such intent.

 

11.        Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

COMPANY:

        OHR PHARMACEUTICAL, INC.        

By:

/s/ Sam Backenroth



  Name: Sam Backenroth   Title: CFO & VP, Business Development        

EMPLOYEE:

  /s/ Jason Slakter  



Jason Slakter

 

[Signature Page to Retention Bonus Agreement]

  



 